
	

113 HR 2133 IH: Veterans Back to Work Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2133
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Poe of Texas (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the work opportunity tax credit for veterans and to allow an
		  exemption from an employer’s employment taxes in an amount equivalent to the
		  value of such credit in the case of veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Back to Work Act of
			 2013.
		2.Extension and
			 improvement of work opportunity tax credit for veterans
			(a)Credit made
			 permanent for veteransSection 51(c)(4) of the Internal Revenue
			 Code of 1986 is amended by inserting (other than a qualified
			 veteran) after an individual.
			(b)Election to
			 claim credit as exemption from employment taxes
				(1)In
			 generalSection 3111 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(f)Special
				exemption for certain veterans
							(1)In
				generalSubsection (a) shall not apply to first-year wages paid
				after the date of the enactment of this subsection by a qualified employer with
				respect to employment of any specified veteran for services performed—
								(A)in a trade or
				business of such qualified employer, or
								(B)in the case of a
				qualified employer exempt from tax under section 501(a), in furtherance of the
				activities related to the purpose or function constituting the basis of the
				employer’s exemption under section 501.
								(2)LimitationWith
				respect to any specified veteran employed by a qualified employer, the amount
				of wages to which paragraph (1) applies shall not exceed—
								(A)$125,490 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(II),
								(B)$73,203 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(iv),
								(C)$62,745 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(I), and
								(D)$31,373 in the
				case of any other qualified veteran.
								(3)Qualified
				employerFor purposes of this subsection—
								(A)In
				generalThe term qualified employer means any
				employer other than the United States, any State, or any political subdivision
				thereof, or any instrumentality of the foregoing.
								(B)Treatment of
				employees of post-secondary educational
				institutionsNotwithstanding subparagraph (A), the term
				qualified employer includes any employer which is a public
				institution of higher education (as defined in section 101(b) of the Higher
				Education Act of 1965).
								(4)Specified
				veteranFor purposes of this subsection—
								(A)In
				generalThe term specified veteran means any
				individual who—
									(i)begins employment
				with a qualified employer after the date of the enactment of this
				subsection,
									(ii)certifies by
				signed affidavit, under penalties of perjury, that such individual is a
				qualified veteran and whether such individual is a qualified veteran described
				in subparagraph (A), (B), or (C) of paragraph (2),
									(iii)is not employed
				by the qualified employer to replace another employee of such employer unless
				such other employee separated from employment voluntarily or for cause,
				and
									(iv)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
									(B)Qualified
				veteranThe term qualified veteran has the meaning
				given such term by section 51(d)(3), but applied without regard to whether such
				individual has been certified by the designated local agency.
								(5)First-year
				wagesFor purposes of this subsection, the term first-year
				wages means, with respect to any individual, wages for services
				rendered during 1-year period beginning with the day the individual begins work
				for the employer.
							(6)Coordination
				with credit for employment of qualified veterans by qualified tax-exempt
				organizationsThis subsection shall not apply with respect to the
				first-year wages of any individual if such wages are taken into account in
				determining the credit allowed under subsection (e).
							(7)ElectionA
				qualified employer may elect to have this subsection not apply with respect to
				the first-year wages of any individual. Such election shall be made in such
				manner as the Secretary may
				require.
							.
				(2)Coordination
			 with work opportunity creditSection 51(c) of such Code is
			 amended by adding at the end the following new paragraph:
					
						(6)Coordination
				with payroll tax exemption for qualified veteransThe credit
				determined under this section with respect to any qualified veteran for any
				taxable year shall be reduced by an amount equal to 7.65 percent of the
				qualified first-year wages paid or incurred by the taxpayer to such veteran
				during such taxable year to which section 3111(e) or 3221(d)
				applied.
						.
				(3)Coordination
			 with credit for employment of qualified veterans by qualified tax-exempt
			 organizationsSection 3111(e) of such Code is amended by adding
			 at the end the following new paragraph:
					
						(6)Election
							(A)In
				generalA qualified tax-exempt organization may elect to
				determine the credit allowed under this section without regard to the qualified
				first-year wages of any individual.
							(B)Coordination
				with exemption for first-year wages of specified veteransFor
				exemption for first-year wages of specified veterans to which this subsection
				does not apply, see subsection
				(f).
							.
				(4)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by paragraph (1). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
				(5)Application to
			 Railroad Retirement Taxes
					(A)In
			 generalSection 3221 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (d) as
			 subsection (e) and by inserting after subsection (c) the following new
			 subsection:
						
							(d)Special
				exemption for certain veterans
								(1)In
				generalIn the case of
				first-year compensation paid by a qualified employer after the date of the
				enactment of this subsection with respect to having a specified veteran in the
				employer’s employ for services rendered to such qualified employer, the
				applicable percentage under subsection (a) shall be equal to the rate of tax in
				effect under section 3111(b) for the calendar year.
								(2)LimitationWith
				respect to any specified veteran employed by a qualified employer, the amount
				of compensation to which paragraph (1) applies shall not exceed—
									(A)$125,490 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(II),
									(B)$73,203 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(iv),
									(C)$62,745 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(I), and
									(D)$31,373 in the
				case of any other qualified veteran.
									(3)Qualified
				employerThe term ‘qualified
				employer’ means any employer other than the United States, any State, or any
				political subdivision thereof, or any instrumentality of the foregoing.
								(4)Specified
				veteranFor purposes of this subsection—
									(A)In
				generalThe term specified veteran means any
				individual who—
										(i)begins employment
				with a qualified employer after the date of the enactment of this
				subsection,
										(ii)certifies by
				signed affidavit, under penalties of perjury, that such individual is a
				qualified veteran and whether such individual is a qualified veteran described
				in subparagraph (A), (B), or (C) of paragraph (2),
										(iii)is not employed
				by the qualified employer to replace another employee of such employer unless
				such other employee separated from employment voluntarily or for cause,
				and
										(iv)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
										(B)Qualified
				veteranThe term qualified veteran has the meaning
				given such term by section 51(d)(3), but applied without regard to whether such
				individual has been certified by the designated local agency.
									(5)First-year
				compensationFor purposes of this subsection, the term
				first-year compensation means, with respect to any individual,
				compensation for services rendered during 1-year period beginning with the day
				the individual begins work for the employer.
								(6)ElectionA qualified employer may elect to have this
				subsection not apply. Such election shall be made in such manner as the
				Secretary may
				require.
								.
					(B)Transfers to
			 social security equivalent benefit accountThere are hereby appropriated to the Social
			 Security Equivalent Benefit Account established under section 15A(a) of the
			 Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the
			 reduction in revenues to the Treasury by reason of the amendments made by
			 subparagraph (A). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Account had such amendments not been enacted.
					(c)Effective
			 Dates
				(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 individuals who begin work for the employer after December 31, 2013.
				(2)Exemption from
			 employment taxesThe amendments made by subsection (b) shall
			 apply to amounts paid after the date of the enactment of this Act.
				
